Citation Nr: 1242893	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  05-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain (recharacterized as lumbosacral arthritis) prior to June 28, 2005.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain (recharacterized as lumbosacral arthritis) from June 28, 2005, to December 1, 2011.

3.  Entitlement to a rating in excess of 50 percent for lumbosacral strain (recharacterized as lumbosacral arthritis) from December 1, 2011.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In this decision, the RO continued a 20 percent rating for the Veteran's lumbosacral strain.  In December 2005, the RO increased the rating for lumbosacral strain to 40 percent effective June 28, 2005.  

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in February 2006.  A transcript of the hearing is of record.  By Board decision dated in June 2007, the Board, in part, denied the appellant's claim for a rating higher than 20 percent for lumbosacral strain prior to June 28, 2005, and higher than 40 percent from June 28, 2005.  

Pursuant to a Joint Motion for Remand that the parties filed in July 2008, the United states Court of Appeals for Veterans Claims (CAVC), also in July 2008, vacated the June 2007 Board decision and remanded the appeal to the Board.  In August 2008 and again in November 2011, the Board remanded the matter to the RO for additional development.  There has been substantial compliance with the Board's August 2008 and November 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2012, the RO increased the Veteran's rating for lumbosacral strain to 50 percent, effective December 1, 2011.  The appeal is once again before the Board.

In a statement dated in September 2006, the Veteran asserted that he wanted an effective date earlier than June 28, 2005, for the 40 percent rating for his service-connected lumbosacral sprain.  As this issue is part and parcel of the pending increased rating issues discussed below, it need not be separately addressed.  

A separate compensable rating has been assigned for radiculopathy into the left leg.  There has been no appeal of this issue and it is not before the Board.

The issue of entitlement to a TDIU is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to June 28, 2005, the Veteran's service-connected lumbosacral strain (recharacterized as lumbosacral arthritis) has been manifested by no more than moderate limitation of motion of the lumbar spine motion, or forward flexion of the thoracolumbar spine to more than 30 degrees, and there is no evidence of ankylosis of the thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome (IVDS), or separately ratable neurological manifestations (other than his already service-connected neurological impairment of the left lower extremity) related to his service-connected lumbosacral strain.  

2.  For the period from June 28, 2005, to December 1, 2011, the Veteran's service-connected lumbosacral strain (recharacterized as lumbosacral arthritis) has been manifested by no more than severe limitation of motion of the lumbar spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, and there is no evidence of ankylosis of the thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome (IVDS), or separately ratable neurological manifestations (other than his already service-connected neurological impairment of the left lower extremity) related to his service-connected lumbosacral strain.  

3.  For the period from December 1, 2011, the Veteran's lumbosacral strain (recharacterized as lumbosacral arthritis) has been manifested by unfavorable ankylosis of the thoracolumbar spine, but has not been manifested by unfavorable ankylosis of the entire spine or incapacitating episodes of intervertebral disc syndrome (IVDS), or separately ratable neurological manifestations (other than his already service-connected neurological impairment of the left lower extremity) related to his service-connected lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral strain (recharacterized as lumbosacral arthritis) prior to June 28, 2005, have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5237, 5243 (2012). 

2.  The criteria for a rating in excess of 40 percent for lumbosacral strain (recharacterized as lumbosacral arthritis) from June 28, 2005, to December 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5237, 5243 (2012).

3.  The criteria for a rating in excess of 50 percent for lumbosacral strain (recharacterized as lumbosacral arthritis) from December 1, 2011, have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5237, 5243 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in June 2003, which was prior to the July 2004 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the June 2003 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 471 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 471 (2006).  With respect to the claims being decided herein, the Board finds that that the appellant is not prejudiced by a decision as the Veteran was provided with notice of the disability rating and effective date elements in an August 2008 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, and affording him VA examinations during the appeal period.  In regard to VA examinations, the Veteran was afforded VA examinations in July 2003, April 2004, October 2008, January 2011 and December 2011.  As the Board explained in its remands dated August 2008 and November 2010, the April 2004 and October 2008, and January 2011 VA examinations were inadequate for rating purposes.  The April 2004 and October 2008 VA examination reports were inadequate because they did not adequately address functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 292 1995).  Accordingly, the Veteran was afforded a new VA examination in December 2011 which the Board finds adequate.  While consideration had been given to the Veteran's written assertion in September 2012 that this examination was inadequate and did not involve an examination, the most recent examination report clearly contains examination findings and is of sufficient detail for the Board to make a decision in this appeal.  Thus, this report is deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The appellant was also provided with the opportunity to attend a Board Hearing which he attended in February 2006 via video conference. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claims for higher ratings for lumbosacral strain and that adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Governing Law and Regulations

Generally, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. Hart extended Fenderson to all increased evaluation claims.

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).

Effective September 23, 2002, VA initially revised the criteria for evaluating Intervertebral Disc Syndrome, codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Then effective September 26, 2003, VA revised the criteria for evaluating all musculoskeletal disabilities of the spine to include, again, for IVDS.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At this time, the applicable diagnostic code for IVDS was renumbered.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The Veteran's back disorder must be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Prior to the September 26, 2003 revision in rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.  Under Diagnostic Code 5292, a 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion. 

The terms "moderate" and "severe" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Also, Diagnostic Code 5295, as in effect prior to September 26, 2003, pertained to lumbosacral strain, and provided for a 10 percent rating for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was assigned for lumbosacral strain with muscle spasm on extreme forward bending, with unilateral loss of lateral spine motion in a standing position.  A 40 percent rating required severe lumbosacral strain that included listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.

Since the September 26, 2003 regulatory revision, disorders of the lumbosacral spine are to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's service-connected back disorder may be classified under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain, which in turn is to be evaluated under the General Rating Formula. 

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is for assignment for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1):  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  In providing a comprehensive discussion of applicable rating criteria, the Board cites to those provisions involving IVDS. 

Under the rating criteria for IVDS in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 10 percent rating for mild intervertebral disc syndrome symptoms.  A 20 percent rating was warranted for moderate symptoms with recurring attacks.  A 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, warranted a 60 percent evaluation. 

The version of the rating criteria for intervertebral disc syndrome in effect from September 23, 2002 to September 26, 2003 provided for two methods of rating this disorder.  First, IVDS could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations.  A rating was also assignable based on the total duration of incapacitating episodes as follows:  If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating IVDS under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

III.  Analysis

Entitlement to a Rating in Excess of 20 Percent Prior to June 28, 2005

The pertinent evidence to consider for a higher than 20 percent rating for the period prior to June 28, 2005 includes private chiropractic treatment records from Dr. Giordano, D.,C., from August 2004 to December 2004.  In terms of this treatment, the Veteran reported at a VA Rehabilitation Medicine Clinic consult in November 2004 that this treatment did not help.  The evidence also includes a VA examination report in April 2004 the findings of which are discussed below.  In addition, there are VA physical therapy records beginning in December 2004 and VA rehabilitation medicine clinic records from November 2004 to June 2005.  The physical therapy records reflect the Veteran's reports of continuing discomfort and pain in the sacroiliac joint and that he was treated with acupuncture.  They also show that he was discharged in May 2005 with improvement.  

As noted above, in order to be entitled to a higher than 20 percent rating under the old rating criteria for this disability under Diagnostic Code 5292, findings would have to show severe limitation of motion.  Also as noted above, the terms "moderate" and "severe" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's representative relayed the Veteran's assertion in written argument in November 2010 that he met the criteria for a 40 percent rating for his service-connected lumbosacral strain under Code 5292 for "severe" limitation of motion based on findings from the April 2004 VA examination.  Findings from that examination reflect the Veteran's complaint of low back pain with radiation to the buttocks with associated weakness.  On examination there was stiffness with straightening and decreased flexion to 70 degrees (out of 90 degrees).  Lateral rotation and lateral flexion were noted to be "normal".  The Veteran was diagnosed as having decreased range of motion with associated pain.  These normal and near normal range of motion findings do not meet the criteria for severe limitation of motion.  As the parties pointed out in the Joint Motion for Remand in July 2008, the April 2004 VA examiner failed to discuss any flare-ups, loss of range of motion during flare-ups, and whether the Veteran's back pain was manifested by excess fatigability or incoordination.  While a subsequent VA examiner in October 2008 attempted to address such factors, the results were invalid due to the Veteran's fear and apprehension in conducting range of motion studies.  These factors were also found to be inadequately addressed by a VA examiner in January 2011.  See November 2011 Board remand.  Thus, it was not until a December 2011 VA examination that Deluca factors were adequately addressed.  These later findings are not pertinent to the period prior to June 28, 2005.  Thus, by considering the evidence that is pertinent to the period prior to June 28, 2005, to include the April 2004 findings, private chiropractic records, VA physical therapy records and VA rehabilitation medicine clinic records, the Board does not find that such evidence supports a higher rating of 20 percent under Code 5292 for severe limitation of motion, or findings analogous to severe limitation of motion.  This is so even after considering the Veteran's complaints of pain.  38 C.F.R. §§ 4.40, 4.45, 459; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  

Also, for the period prior to June 28, 2005, there is no evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arhtritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, to warrant an evaluation in excess of 20 percent under the previous Diagnostic Code 5295.  38 C.F.R. § 4.71a, Code 5295 (2003).  

Turning to the revised rating criteria, the Veteran would need to demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine to warrant an evaluation in excess of 20 percent under the current Diagnostic Code 5237.  The April 2004 VA examination report does not indicate that the Veteran had ankylosis and shows that he clearly was able to move his thoracolumbar spine.  Furthermore, this examination report shows that forward flexion of the lumbosacral spine alone is 70 degrees which is clearly in excess of 30 degrees.  Moreover, there is no indication from the medical evidence prior to June 28, 2005, that the Veteran has functional loss due to symptoms such as weakness and/or fatigue that would warrant a higher than 20 percent rating.   

With respect to neurological findings prior to June 28, 2005, there is no indication of bowel or bladder problems.  Moreover, while findings include the Veteran's complaints of radiation to his left lower extremity and positive straight leg raising to 45 degrees (out of 90 degrees) at the April 2004 VA examination, the RO granted a separate, 10 percent rating, for neurological impairment of the left lower extremity in July 2007.  This rating was made effective September 26, 2003, the date the revised regulations took effect.  Further, as the Board noted in its November 2011 remand, the claims file does not reflect that the Veteran voiced any disagreement with the Board or RO decisions granting the separate rating for neurological impairment of the left lower extremity.  Thus, further consideration as to this issue is therefore unnecessary.

Based on the foregoing, the preponderance of the evidence weighs against a rating higher than 20 percent for lumbosacral strain for the period prior to June 28, 2005.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).


Entitlement to a Rating in Excess of 40 Percent From June 28, 2005

The pertinent evidence to consider for the time period from June 28, 2005, to December 1, 2011, includes treatment records from the VA rehabilitation medicine clinic, to specifically include records dated in June 2005 and July 2005.  Range of motion findings of the lumbosacral spine on the June 2005 record shows flexion to 20 degrees, extension to 0 degrees, right and left side bending to 0 degrees on each side, and right and left rotation to 5 degrees on each side.  Range of motion findings on the July 2005 record shows flexion to 10 degrees, extension to 8 degrees, sidelying on the right to 10 degrees and to the left 8 degrees.  The evidence also includes the Veteran's Board February 2006 video conference hearing testimony wherein he testified that his back disability always seems to be worsening and that he uses a TENS unit and a prescribed back brace.  In addition, the Veteran testified that he just got a new job working as an inventory analyst which involves moving around three quarters of the time and sitting one quarter of the time.  

Additional evidence for consideration includes an October 2008 VA examination report that unfortunately contains little findings with respect to the Veteran's back due to his fear and apprehension to perform range of motion studies.  This report also contains the Veteran's assertions that he has difficulty rising from a sitting position and that his back gives out on him.  In addition, this report reflects that the Veteran was self employed as a home health care worker for seniors.  Also, there is a January 2011 VA examination report which shows that the Veteran had normal posture and head position, and there was asymmetry in appearance.  Findings were negative for spasm, atrophy, guarding, and pain with motion or weakness.  Tenderness was noted.  Range of motion revealed flexion from 0 to 40 degrees, extension from 0 to 10 degrees, left lateral flexion from 0 to 10 degrees, and right lateral flexion from 0 to 15 degrees.  Left lateral rotation was from 0 to 15 degrees and right lateral rotation was from 0 to 20 degrees.  There was no objective evidence of pain with range of motion.  Neurological findings were unremarkable.

Under the old rating criteria, the Veteran is already receiving the maximum evaluation allowable under prior Codes 5292 and 5295.  See 38 C.F.R. § 4.71a, Codes 5292, 5293 (2003).  Thus, the Veteran would not warrant a rating in excess of 40 percent for lumbosacral strain under these former diagnostic codes nor does Code 5285 (residuals of a fractured vertebra) apply. 

Under the revised criteria, Code 5237, the RO assigned the Veteran a 40 percent effective in June 2005 based on findings from the June 2005 VA rehabilitation medicine clinic record showing flexion to 20 degrees.  In order to warrant a higher than 40 percent rating under the revised or former criteria for the period from June 28, 2005, to December 1, 2011, there would have to be evidence of ankylosis or intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5293 (2003), Diagnostic Codes 5237, 5243 (2012).  In this regard, as the evidence outlined above shows, the Veteran was able to move his thoracolumbar spine and there is no evidence of ankylosis of the thoracolumbar spine or intervertebral disc syndrome  Accordingly, there is no basis for a higher rating for this period.  Id.  

In terms of neurologic findings, the only symptoms found were related to the Veteran's left lower extremity for which he is already service connected.  See July 2007 rating decision.

Based on the foregoing, the preponderance of the evidence weighs against a rating higher than 40 percent for lumbosacral strain for the period from June 28, 2005, to December 1, 2011.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).

Evaluation in Excess of 50 Percent From December 1, 2011

The pertinent evidence for this period includes findings from a VA examination in December 2011 revealing flexion to 40 degrees, extension to 10 degrees, lateral flexion to 15 degrees on the right and left sides, lateral rotation to 15 degrees on the right and left sides, all with objective evidence of painful motion.  Range of motion remained the same after repetitive testing with the exception of extension which was to 15 degrees and left lateral rotation to 10 degrees.  The Veteran was noted to have functional loss due to factors of less movement than normal, excess fatigability, pain on movement, disturbance of locomotion and ankylosis of the spine.  Functional loss was not demonstrated by factors of weakened movement, incoordination, swelling, deformity, or instability of station.  The Veteran did not report flare-ups.  The examiner reported that magnetic resonance imaging (MRI) of the lumbar spine revealed degenerative changes of the spine discs and clinical examination showed ankylosis of the spine which was unfavorable.  He reported that the Veteran had ankylosis at 40 degrees of lumbar flexion.

As noted above, a rating in excess of 50 percent, to 100 percent, from December 2011 under the revised criteria requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The former criteria warrants a 100 percent rating for unfavorable ankylosis of the spine and a 60 percent rating for ankylosis of the spine at a favorable angle.  The findings above do not show this.  While they do show unfavorable ankylosis, this finding was specifically noted to be on lumbar flexion.  There is simply no indication from this report or any other evidence that the Veteran has ankylosis of the entire spine.

Also, the December 2011 VA examiner noted that the Veteran did not have any neurologic abnormalities or findings related to the thoracolumbar spine other than mild radiculopathy of the left lower extremity (for which he is currently separately rated), and he found that he did not have intervertebral disc disease of the thoracolumbar spine.  Accordingly, there is no basis to assign the Veteran a separate rating for neurologic symptoms (other than his already service connected radiculopathy of the left lower extremity), or a higher rating under 38 C.F.R. § 4,71a, Diagnostic Code 5243 for intervertebral disc syndrome. 

Based on the foregoing, the preponderance of the evidence weighs against a rating higher than 50 percent for lumbosacral strain from December 1, 2011.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).



Extraschedular Consideration

Finally, the Board has considered whether higher ratings for service-connected lumbosacral strain (recharacterized as lumbosacral arthritis) are warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) (2012) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board thus finds that the ratings assigned are precisely that contemplated for these disabilities.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards. In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral sprain (recharacterized as lumbosacral arthritis) prior to June 28, 2005, is denied.

Entitlement to a rating in excess of 40 percent for lumbosacral sprain (recharacterized as lumbosacral arthritis) from June 28, 2005, is denied.

Entitlement to an evaluation in excess of 50 percent for lumbosacral strain (recharacterized as lumbosacral arthritis) from December 1, 2011, is denied.


REMAND

In the Board's November 2011 remand, the Board noted that the issue of entitlement to a TDIU had been raised in the record and referred the matter to the RO for appropriate action.  It does not appear based on a review of the record that the RO has addressed this matter.  

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a TDIU is "part of," and not separate from, a claim of entitlement to an increased rating.  Rice at 453.  As this issue has yet to be certified for appeal or addressed by the RO, and in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 

Accordingly, the case is REMANDED for the following action:

The RO must formally adjudicate the issue of entitlement to a TDIU.  The RO should undertake any additional development warranted in consideration of the claim.  If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders.  The appellant and his representative must then be given an opportunity to respond.  Thereafter, the case should be returned to the Board if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


